          Case 2:20-cv-01195-CKD Document 3 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       ALEJANDRO SALAS,                                 No. 2:20-cv-1195 CKD
11                        Plaintiff,
12            v.                                          ORDER
13       UNKNOWN,
14                        Defendant.
15

16           Plaintiff, a state prisoner at California State Prison, Sacramento, has filed a letter

17   concerning his medical issues. No other pleadings have been filed by the plaintiff. In order to

18   commence an action, plaintiff must file a complaint as required by Rule 3 of the Federal Rules of

19   Civil Procedure, and plaintiff must either pay the required filing fee or file an application

20   requesting leave to proceed in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court

21   will not issue any orders granting or denying relief until an action has been properly commenced.

22   Plaintiff will be provided the opportunity to file a complaint, and to submit an application

23   requesting leave to proceed in forma pauperis or to submit the appropriate filing fee.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. Plaintiff’s June 15, 2020, filing is denied without prejudice;

26           2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

27
     1
      If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:20-cv-01195-CKD Document 3 Filed 06/22/20 Page 2 of 2

 1   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

 2   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

 3   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within

 4   thirty days from the date of this order, the application to proceed in forma pauperis on the form

 5   provided by the Clerk of Court, or the filing fee in the amount of $400.00.2 Plaintiff’s failure to

 6   comply with this order will result in a recommendation that this matter be dismissed; and

 7          3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

 8   rights action, and the application to proceed in forma pauperis by a prisoner.

 9   Dated: June 22, 2020
                                                      _____________________________________
10
                                                      CAROLYN K. DELANEY
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18   12/sala1195.Nocompl

19

20
21

22

23

24

25

26
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
